Case 3:18-cv-02615-AGT Document 159-43 Filed 02/08/21 Page 1 of 5




                   DX1689
               Case 3:18-cv-02615-AGT Document 159-43 Filed 02/08/21 Page 2 of 5


   Message
   From:               mauro.x. botta@us.pwc.com [mauro.x.botta@us.pwc.com]
   Sent:               11/26/2016 9:09:38 PM
   To:                 mauro_botta@libero.it
   Subject:            mail
   Attachments:       _.png; _.png; _.png; _.png; _.png; _.png; _.png; _.png; _.png; _.png; _.png; _.png; _.png; _.png; _.png; _.png; _.png;
                      _.png; _.png; _.png; _.png; _.png; _.png; _.png; _.png; _.png; _.png; _.png; _.png; _.png; _.png




   Mal.l.l"OBotta
   PwC I Sernor Manager
   Office +1 408 464 5438
   Email: mauro x botta@us pwc com
   PricewaterhouseCoopers LLP
   488 Almaden blvd surte 1800 San Jose CA 95110
   http://wwwpwc.com/us




    rec2C(}4 doc rec2005.doc rec20C£ dee ree2007.doc rec2UCE dee rec2J0"9 doc rec201{} doc recWl 1 doc rec2012.doc rec2013.dce



    rec2014doc


                                                 m------
    rec2C<15doc Address Book.xis:,: .Attachment D docx Atiachrnent doc::,c

                                           -,:
    CG Emplo-1ee Bonus Plan • Oierrt SeN1ng Manager to Sr Manager (201 G-2017} pdf Connor Group · Cc,s! .pr.If

                                           -,:
    Conr1<:;r Group - CA Jlt.-WII: Employmerit. Confidential lnformat1,,n. etc .Argeemerit pdf




     filmbct
                                       ..}-
                                             ~



    Preltm1nar; dcrur.ient.pdf Signed Letter PDF Vacation plannerxisx
                                                                                                                                   fffl
                                                                                                                                   w----
               History of Events A dc,cx Histoiy of Events docx Mauro Botta Offer Letter (Locked).pdf Outline r.focx PB 2 docx PB d,:;cx




                         :X' ~,::..i


                      ~:.
    PerNatale .>:is recens1orn .:,:ls rec2016 doc




                                                                                                                   Lome L Marchant, CSR# 10523 RMR CRR CCR" CRC


                                                                                                                       EXHIBIT 40
                                                                                                                   WITNESS: Mauro B -
                                                                                                                   CASE: Botta v. PncewaterhouseCoopers
                                                                                                                   CASE No.: 3:18-CV--02615-RS
                                                                                                                   DATE   Tuesday September 25, 2018




Confidential                                                                                                                                PwC _8000007 48




                                                                      DX1689-1
           Case 3:18-cv-02615-AGT Document 159-43 Filed 02/08/21 Page 3 of 5




               History of Events - SEC matter

               In 2014 I started noticing signs of a concerning trend involving partners at this firm in my public
               engagement A. During February 2014 on my public account I advocated paragraph of our guide to
               express disagreement with my partner on what was our professional judgement on the engagement
               where I was working on. I presented a summary of my findings involving past 3 years, and the
               consultation that followed awarded me the point that hadn't we consulted we'd have violated firm
               policies. Also, I challenged the opinion on internal controls which was able to be issued thanks to me
               creating a control the day before the filing of the form 10-K which was never documented nor discussed
               with the Company.

               After the episodes narrated above, I started having discussions about our conduct on internal control
               opinion and I was told that probably many company in our portfolio should have a material weakness
               opinion, but if we're the only one to do so we'd be out of business.

               The other trend that emerged is that our documentation inflates the activities and competence that
               company A had with the result that upon inspection, it would not be possible for inspectors to actually
               realize the level of competence and the number of audit adjustments issued in that audit, which were
               documented as "management findings" which do not need to be evaluated for control implications.

               On most non-public jobs we prepare financial statements and assist management with entries that they
               cannot prepare, and by auditing standard this could constitute a material weakness in their controls
               within the finance department, yet very few and mostly those that are close to go IPO present such
               opinion.

               Additionally as further concern to the tone at the top in the silicon valley office, when talking to a
               manager of another public company B, he mentioned that he personally saw a critical memo including a
               control that did not exist, but that was documented to avoid to have to evaluate a significant control
               gap. The manager even reported that the memo had all the other controls with links to our
               documentation, except that single key control which was not linked to anything.

               I also several conversations with the team of another public company, C, which involved possible
               independence violations, first when we performed the valuation of shares for tax purposes, who we
               then audited (for independence we should not audit our own work), but such company one year later
               hired the leading manager of the audit team before the cool-off period expired. To go around the
               independence requirement such company hired the resource by giving him a title that did not seem to
               belong to the finance department, yet factually such resource had significant involvement during the
               audit, constituting a possible independence violation. Additionally the independence policy foresees in
               this case that "a PwC partner not involved in the engagement must review the first annual audit in
               which the former PwC partner or practice staff member is involved at the audit client to determine
               whether the engagement team maintained the appropriate level of skepticism when evaluating the
               representations and work of the former PwC partner or practice staff member" This is the same
               company where previous managers reported to me that we were being very lenient and for instance
               there were issues of understaffing that "everyone knows" but no one brings up for concern to lose the
               account.




Confidential                                                                                                      PwC _B00000795



                                                        DX1689-2
           Case 3:18-cv-02615-AGT Document 159-43 Filed 02/08/21 Page 4 of 5




               The concerns continued with the behavior observed also in Company D, where the partner referenced
               to the fact that we should be careful not to be disruptive of the market by being the only firm to issue
               material weaknesses and we'd be mindful of who were the board member of the company. The year-
               end audit of the this public company denoted multiple issues and as a result of lack of of inaccurate
               auditing procedures occurred in previous years.

               Lastly, on another public Company, E, in an internal all hands training, it was advertised as example of
               good relationship, the fact that the audit team after missing their coach flight, accepted to fly with the
               CFO private jet back to San Jose to attend the firm internal party, despite this would constitute an
               independence violation both in fact and in appearance.

               The fact that even in trainings the firm refers to the management of the company as "client", led me to
               the concern that the audit firm in this office has now institutionalized a tone at the top that validates a
               significant conflict of interest.

               The concern I have to which the 4 companies above are examples, is that auditors are paid by
               management, and in order to keep the account (because each partner is obviously rewarded based on
               how he managed its portfolio) we arbitrarily describe in our workpapers what should be audit findings
               as management findings to avoid to have to evaluate the control implications. Furthermore, the fact
               that companies often hire ex auditors in their finance department before they possess the level of skills
               needed, results in auditors having to fix items that should not be part of our job (i.e. most financial
               statements should be audited once management reviews them yet the auditor review and comment on
               them while they re still in draft form, voiding the possibility to assess management competency). Lastly,
               given that as shown above to make partner you need to support and not speak up to the leaders or
               criticize them, it is very common for peers and managers, as emerged in a myriad of day to day
               conversations, that there is a trend to also sign off or not sign off steps that are deemed not completely
               correct because in any case is "partner responsibility" and because you "need to keep your head down"
               if you want to progress.

               I'd like to recommend to the SEC to have an enforcement team to inspect a sample of audit jobs in the
               silicon valley office by conducting subpoena of original company control documents to then compare
               them with what is documented in the audit workpapers and to also conduct independent interviews to
               really assess the competence of most of the finance department key figures within such companies. This
               would hopefully achieve to expose the collusion between partners and management aimed to maintain
               a successful relationship of management paying us the fees and auditors picking and choosing what to
               call an audit issue to avoid to upset the very same management that are supposed to audit. Again, by
               documenting that a finding is noted by management in the workpapers would never allow an inspector
               to realize that such findings were instead audit adjustments, because is not part of the inspector
               mandate to subpoena original company documents. An additional example of what I reported is also
               noticeable in the survey attached in attachment A when a partner wanted to print an audit memo and
               randomly leaving it on a cube so that management would find it and copy it and make it their own
               workpaper, rather than noticing the issue that management didn't have the competence to prepare
               rationale for their position.

               Furthermore I'd like the SEC to sanction the firm for a flaw in its quality control program. Currently the
               firm inspect every partner once every 3 years, however a partner reviews only 25% of each step in an
               audit, while currently there is no program that regularly inspect the leading manager of the jobs, who




Confidential                                                                                                         PwC_B00000796



                                                         DX1689-3
           Case 3:18-cv-02615-AGT Document 159-43 Filed 02/08/21 Page 5 of 5




               are inspected only if they work for the partner who is inspected during that cycle. This has caused
               extreme disparity in quality control check of the managers (who reviews the remaining 75% of an audit)
               whereby some are reviewed each year, while others are never inspected or only once every few years.

               I raised the concerns of tone at the top to my market assurance leader who in response said he would
               have escalated them, but to date after 3 months no action nor response has been provided.




Confidential                                                                                                    PwC_B00000797



                                                       DX1689-4
